      Case 1:18-cv-01946-DKC Document 50 Filed 08/04/21 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                        :
MAURLANNA BRAXTON, et al.
                                        :

     v.                                 :   Civil Action No. DKC 18-1946

                                        :
KENNETH ANTONIO JACKSON, et al.
                                        :

                             MEMORANDUM OPINION

     Plaintiffs filed a motion to compel on July 19, 2021, seeking

discovery responses from Defendants Kenneth Jackson and Dionne

Rodman.     (ECF No. 49).      To date, Defendants have neither filed a

response    in    opposition    to   Plaintiffs’   motion   to   compel   nor

responded to Plaintiffs’ requests for discovery.

     According to the motion to compel, Defendants Kenneth Jackson

and Dionne Rodman failed to respond to Plaintiffs’ interrogatories

and requests for the production of documents which were mailed on

May 13 and emailed on June 21, 2021. Although Plaintiffs made

efforts    to    secure   Defendants’   responses,   Defendants    have   not

complied.

     A party is obligated to respond to written discovery requests

in a timely fashion.       Fed.R.Civ.P. 37(d) provides:

            If a party or an officer, director, or
            managing agent of a party or a person
            designated under Rule 30(b)(6) or 31(a) to
            testify on behalf of a party fails (1) to
            appear before the officer who is to take the
            deposition, after being served with a proper
      Case 1:18-cv-01946-DKC Document 50 Filed 08/04/21 Page 2 of 3



          notice, or (2) to serve answers or objections
          to interrogatories submitted under Rule 33,
          after proper service of the interrogatories,
          or (3) to serve a written response to a request
          for inspection submitted under Rule 34, after
          proper service of the request, the court in
          which the action is pending on motion may make
          such orders in regard to the failure as are
          just, and among others it may take any action
          authorized under subparagraphs (A), (B), and
          (C) of subdivision (b)(2) of this rule.

The possible sanctions include:

          (A) An order that the matters regarding which
          the order was made or any other designated
          facts shall be taken to be established for the
          purposes of the action in accordance with the
          claim of the party obtaining the order;

          (B) An order refusing to allow the disobedient
          party to support or oppose designated claims
          or defenses, or prohibiting that party from
          introducing designated matters in evidence;

          (C) An order striking out pleadings or parts
          thereof, or staying further proceedings until
          the order is obeyed, or dismissing the action
          or proceeding or any part thereof, or
          rendering a judgment by default against the
          disobedient party[.]

In determining the proper sanction, a district court applies a

four-factor test:

          (1) whether the noncomplying party acted in
          bad faith; (2) the amount of prejudice his
          noncompliance caused his adversary, which
          necessarily includes an inquiry into the
          materiality of the evidence he failed to
          produce; (3) the need for deterrence of the


                                   2
      Case 1:18-cv-01946-DKC Document 50 Filed 08/04/21 Page 3 of 3



          particular sort of noncompliance; and (4) the
          effectiveness of less drastic sanctions.

          Such an evaluation will insure that only the
          most   flagrant  case,   where   the   party’s
          noncompliance represents bad faith and callous
          disregard for the authority of the district
          court and the Rules, will result in the
          extreme sanction of dismissal or judgment by
          default.   In such cases, not only does the
          noncomplying party jeopardize his or her
          adversary’s case by such indifference, but to
          ignore such bold challenges to the district
          court’s power would encourage other litigants
          to flirt with similar misconduct.

Mutual Federal Sav. and Loan Ass’n v. Richards & Associates, Inc.,

872 F.2d 88, 92 (4th Cir. 1989) (internal citations omitted).

Defendants Kenneth Jackson and Dionne Rodman are reminded that a

party is obligated to respond to all discovery requests in a timely

fashion and they will be ordered to provide full and complete

responses by August 20, 2021.



                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge




                                   3
